DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 16/644,141, An Energy-Absorbing Structure for a Tether Line, and a Tether Line Incorporating the Same, filed on March 3, 2020.
Drawings
The drawings were received on July 29, 2022.  These drawings are acceptable.
Response to Amendment
The indicated allowability of claim 15 is withdrawn in view of the newly discovered reference(s) to Meisselbach et al. and Napolitano.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 756,175 to Meisselbach et al., hereinafter, Meisselbach.  Meisselbach discloses an energy-absorbing structure capable of being used with a tether line, comprising:  a helical spring (h); a connector (a or f) having an externally threaded portion for threadedly receiving ta first end of the helical spring; a fastener (c or r) to which the connector secured the first end of the helical spring, wherein the fastener has a ring-shape or a looped end; wherein the connector is adapted to be secured to a support cable portion; and further comprising first locking means (n & o) configured to prevent relative rotation between the helical spring and the connector.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meisselbach.  Meisselbach an energy-absorbing structure, comprising: a helical spring (h); and a connector (a or f) for securing a first end of the helical spring to a first fastener (c or r), the connector having an externally threaded portion for threadedly receiving the first end of the helical spring, wherein the connector further comprises a predetermined shaped portion extending from the inner end of the externally threaded portion; and further comprising a sleeve (b) provided on the connector and extending over at least part of the first end of the helical spring and the external threaded portion of the connector for retaining the helical spring on the connector.
Meisselbach discloses the claimed invention except for the limitation of wherein the connector further comprises a tapered portion extending from the inner end of the externally threaded portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the connector in Meisselbach to have included a tapered portion, since such a modification would have merely involved a change in shape and would not have yielded any unpredictable results.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,530,334 to Napolitano in view of Meisselbach.  Napolitano discloses a tether line (44) comprising an energy-absorbing structure (10), the structure comprising:  a helical spring (40 or 52); a connector (26 or 54); and a sleeve (16).
Napolitano discloses the claimed invention except for the limitations of the connector having an externally threaded portion for threadedly receiving the first end of the spring and the sleeve provided on the connector and extending over at least a part of the first end of the helical spring and the external threaded portion of the connector.
Meisselbach teaches an energy absorbing structure having a helical spring (h); a connector (a or f) having an externally threaded portion for threadedly receiving a first end of the spring; and a sleeve (b) provided on the connector and extending over at least a part of the first end of the helical spring and the external threaded portion of the connector for retaining the spring on the connector.
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tether line in Napolitano to have included the energy absorbing structure as taught by Meisselbach for the purpose of providing an alternative, mechanically equivalent means for providing a strong balancing and energy absorbing arrangement between two articles.
Allowable Subject Matter
Claims 2, 6-11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 10,413,762 to Patton et al. is directed to a load indicator that includes connectors arranged such that pulling the connectors is opposite directions applies tension across the load indicator.  U.S. Patent No. 9,944,144 to Pepka is directed to a vibration attenuation system for a transmission.  U.S. Patent No. 9,689,451 to Pepka is directed to a tension spring mount.  U.S. Patent No. 1,428,740 to Akimoff is directed to a spring having a connector with a tapered inner portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            November 4, 2022